COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Daniel Paredes v. JLW Development, Inc. and Hockley Properties,
                          LLC

Appellate case number:    01-19-00210-CV

Trial court case number: 2012-22021

Trial court:              125th District Court of Harris County

         Appellant’s second motion for extension of time to file his brief is granted. Appellant’s
brief is due January 15, 2020. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: _______/s/ Julie Countiss______________
                                Acting individually


Date: _December 19, 2019___________